Title: To Thomas Jefferson from John Garretson, 3 January 1807
From: Garretson, John,Gifford, William B.
To: Jefferson, Thomas


                        
                            Sir,!
                            
                            State of New York Richmond CountyJanuary 3rd. 1807
                        
                        We the Republicans of the County of Richmond—Concious of the present interesting and eventful period of human Affairs—we behold the arm of Militia Power, Overturning the Constitutions and Governments of Independent States—Also Sencible of
                            the Enviable priviledges of our Situation—have Considered it our duty to express to you, our entire approbation of the
                            Maxims and the Measures of our General Government, And to Request that your talents, experience and Virtues, may continue
                            to be Exercised in the Service of our Country—
                        We have been appointed a Committe to communicate to you, the Sentiments and wishes of our fellow Republicans
                            in this County,—we are Charged with an interesting and a pleasing duty Under your Administration our Nation has been
                            distinguished, by peculier blessings, while we feel and Acknowledge our Gratitude to the Infinitely benevolent Disposer of
                            events, we also Acknowledge Among his Choicest favours the direction of a Chief Magistrate, whose Constant endeavour it
                            has been to Cherish public liberty, to maintain our Inestimable Constitution, and by dispensing equal Justice, And
                            Cultivating Good will towards all mankind; to preserve the peace and perpetuate the prosperity of our Rising Nation—
                        We are convinced that upon this interesting Occasion, we Speak the ardent wishes and Undivided Sentiments, of
                            the Republicans of the United States, Permit us therefore, in behalf of our Constituents and of our Selves, Respectfully
                            and Earnestly, to Request your Compliance with the Anxious desire of your Country, in Consenting to be nominated at the
                            Ensuing Presidential Ellection—
                  We are Sir, with the greatest respect and Esteem And with the Sincere Wishes for your
                            happiness Your Republican Fellow Citizens
                        
                            John Garretson
                            
                            Chearman
                            Wm. B Gifford
                            
                            
                                and 65 other signatures
                            
                        
                    